212 Ga. 145 (1956)
91 S.E.2d 43
SPRUILL
v.
DOMINY, Director of Public Safety.
19164.
Supreme Court of Georgia.
Submitted November 15, 1955.
Decided January 9, 1956.
Phillips, Johnson & Williams, for plaintiff in error.
Eugene Cook, Attorney-General, Hamilton B. Stephens, John L. York, Assistant Attorneys-General, contra.
*146 HEAD, Justice.
1. Where a determination of the constitutionality of an act of the General Assembly is not essential to a decision in the cause, its alleged invalidity will not be reviewed by this court.
2. This case is controlled by the rulings of this court in Lively v. Grimstead, 210 Ga. 361 (80 S.E.2d 316). Section 2 of the Motor Vehicle Safety Responsibility Act (Ga. L. 1951, pp. 565, 567; Code, Ann. Supp., § 92A-602), provides for a hearing before the director upon the request of any person aggrieved by any order or acts of the director under the provisions of the act, and for an appeal to the superior court. From the allegations of the petition it is nowhere made to appear that the petitioner has exhausted his statutory remedy, and his petition fails to state a cause of action for extraordinary equitable relief.
Judgment affirmed. All the Justices concur.